Plaintiff in error, Harry Northrup, was convicted on an information charging the unlawful conveyance of 5 half pints of whisky from a point unknown to the northwest corner of First and Main streets, Tulsa, December 7, 1918. The court rendered judgment, and sentenced him to be confined in the county jail for 60 days and to pay a fine of $50. The evidence shows that plaintiff in error was arrested by a police officer, taken to the station, searched, and 5 half pint bottles of whisky found in his pockets. As a witness in his own behalf the defendant testified that he had just bought the whisky and was taking it to his wife. No brief has been filed. We have examined the record, and find no fundamental error. The judgment is affirmed. Mandate forthwith.